Citation Nr: 1827835	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for hysterectomy with bilateral salpingo-oophorectomy.  

2.  Entitlement to a compensable rating for residual abdominal scar.  

3.  Entitlement to an evaluation in excess of 10 percent for painful scar associated with hysterectomy with bilateral salpingo-oopherectomy.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hysterectomy with bilateral salpingo-oopherecromy.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to February 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  This decision granted service connection for residual abdominal surgical scar with a noncompensable evaluation, denied depression, denied an increased rating for hysterectomy and TDIU.  

During the course of the appeal, in July 2015, the RO granted service connection for peritoneal adhesions with abdominal pain secondary to the service connected hysterectomy, with a 50 percent evaluation effective June 19, 2015.  The RO in June 2017, granted an earlier effective date of July 30, 2009.  

Further, in October 2016, the RO granted a service connection for a painful scar associated with hysterectomy with bilateral salpingo-oopherectomy with an evaluation of 10 percent, effective June 30, 2015.  

The issues of entitlement to a compensable rating for residual abdominal scar, and entitlement to an evaluation in excess of 10 percent for painful scar associated with hysterectomy with bilateral salpingo-oopherectomy, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).    

FINDINGS OF FACT

1.  The 50 percent rating currently in effect for the Veteran's service-connected hysterectomy with bilateral salpingo-oopherectomy is the maximum schedular rating.  

2.  Resolving all doubt in her favor, the Veteran's depressive disorder is secondary to her service-connected bilateral hysterectomy with bilateral salpingo-oopherectomy and adhesions.  

3.  The evidence of record shows that the Veteran's service connected conditions preclude her from following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a scheduler evaluation in excess of 50 percent for hysterectomy with bilateral salpingo-oopherectomy.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 7317 (2017).

2.  The criteria for establishing service connection for depressive disorder are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

III.  Facts and Analysis

A. Hysterectomy with Bilateral Salpingo-Oopherectomy

The Veteran underwent a hysterectomy in 2004, and is in receipt of a 100 percent rating from December 6, 2004.  Starting April 1, 2005, she is in receipt of a 50 percent rating.  

Under Diagnostic Code 7617, a 100 percent evaluation is assigned for three months after the complete removal of the uterus and both ovaries.  A 50 percent evaluation is assigned thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.  The Veteran is rated at 50 percent disabling effective April 1, 2005.  A 50 percent rating is the highest rating available for this disability.  Id.  

VA must consider all favorable lay evidence of record. 38 USC § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to medical evidence.  However, even affording the Veteran full competence and credibility, there is no higher evaluation available under the rating code for her hysterectomy residuals. 

B. Acquired Psychiatric Disorder

In September 2009, the Veteran underwent a VA examination.  She was diagnosed with depression.  She was unemployed at the time.  The examiner concluded her depression was not likely caused by her hysterectomy.   

In December 2013, a VA examiner rendered a medical opinion, concluding that it is less likely than not that her depressive disorder is secondary to her hysterectomy with bilateral salpingo-oopherectomy.  The examiner went on to state that the Veteran has several medical disorders, including esophagitis, kidney stones, and obstructive sleep apnea, abdominal pain, and sleep problems.  Her depressive disorder is at least as likely as not related to her family issues, past work-related problems, financial stress, and multiple medical problems.  

A March 2014, clinical note from Dr. S. M., noted that based on the Veteran's evaluation, her chronic pain appeared to have a significant psychological component.  She was experiencing psychological or emotional distress because of her pain, and its impact on her functional status and quality of life.  In August 2014, she was treated for somatic symptom disorder, with predominant and persistent pain, and she was referred to the psychology pain clinic.  The Veteran discussed the negative impact of her medical conditions on her mental state.  

In December 2014, an examiner stated the Veteran had somatic symptom disorder.  The examiner indicated the Veteran's somatic symptom disorder was not caused by or a result of hysterectomy with bilateral salpingo-opherectomy.  

In a May 2015, statement in support, the representative asserted that the numerous surgeries she has undergone, her hysterectomy, and the abdominal adhesions, have been emotionally stressful, and led to her acquired psychiatric disorder.  Also asserted is that the Veteran experienced anxiety during service, because of constant pain, and specifically referenced a March 1989 STR note regarding "anxiety reaction."  The representative went on to note that direct service connection has not been considered.     

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has a psychiatric disorder due to her service-connected conditions.  The opinions of record were provided by competent and credible examiners and are afforded equal probative weight.  In other words, the positive and negative evidence as to the etiology of the Veteran's depression is in equipoise.  

Consequently, the Board affords the Veteran the benefit of the doubt, and service connection for depressive disorder is warranted.

IV. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a TDIU, the Veteran must be unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is either: one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more, and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Notwithstanding the grant of a depression, service connection is in effect for hysterectomy with bilateral salpingo-oopherectomy with a 50 percent rating from April 1, 2005, peritoneal adhesions with abdominal pain with a 50 percent rating from July 30, 2009, painful scar associated with hysterectomy with bilateral salpingo-oopherectomy with a 10 percent rating from June 30, 2015, and residual abdominal surgical scar with a noncompensable rating from July 30, 2009.  She is in receipt of an 80 percent combined evaluation from July 30, 2009.  

The Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on her service-connected disabilities.

The Veteran participated in Vocational Rehabilitation from 2011 through 2014.  In June 2015, rehabilitation benefits were discontinued due to the severity of her ongoing adhesion disorder, with a recommendation she be granted TDIU.  

At the September 2009 gynecological examination, the examiner noted the Veteran was status-post multiple abdominal laparoscopies and laparotomy.  Objectively findings did not appear to be an obstacle to her functioning at the work place, however, the emotional impact from having undergone multiple surgeries would have needed to be assessed by a psychiatrist.  The examiner noted the Veteran was entangled in a net of adversaries, to include her medical conditions, and the response of her work environment.  The examiner questioned if she would function in a work environment again.   

At a September 2009 psychiatry visit, she was noted as being unemployed for the last 2 to 5 years.  

At an April 2011, VA examination, she reported being self-employed for the last two to six years.  An October 2012 treatment note, documents she was employed.  This was again noted in December 2013 and December 2014, as she was working for the State of Michigan doing administrative work.    

A September 2014 visit notes funding ended for the project she was working on for the last five years, and she was looking for gainful employment.  

A June 2015, DBQ, documented that her peritoneal adhesions prevent her from pursuing any employment.  She experienced several episodes of severe abdominal pain and bloating as well as allodynic abdominal pain, which prevent her from pursuing gainful employment.  

The Veteran has reported she stopped working full time in 2006, and the record indicates vocational rehabilitation benefits were discontinued in 2015.  A representative from the Vocational Rehabilitation program recommended the Veteran be granted TDIU benefits as she was precluded from obtaining employment.  The most probative evidence of record indicates that because of her service connected conditions she is not capable of performing the physical and mental acts required by employment.  The Board concludes the criteria for an award of TDIU benefits are met.  



ORDER

A disability rating in excess of 50 percent for hysterectomy with bilateral salpingo-oopherectomy is denied. 

Entitlement to service connection for depressive disorder is granted. 

Entitlement to TDIU is granted.  


REMAND

The Veteran has been assigned a 10 percent evaluation under Diagnostic 7804 for a painful scar, and a non-compensable evaluation under Diagnostic Code 7805. 
  
At the 2009 VA examination, it was noted the Veteran had had several laparoscopies and several laparotomies.  One scar was identified and described as a low transverse scar on her lower abdomen, about 25cm. wide, and up to 5 cm in width.  

A June 2015, scar DBQ was submitted.  One scar was identified as painful.  None of the scars were deemed unstable, or both painful and unstable.  A lower abdominal scar was indicated, with a note that it is 15cm, and linear, and a note there was a deep non-linear scar identified 15 x 2 cm.  The approximate total area of the scar on the anterior trunk was 30cm.

It is not clear from the record how many scars the Veteran has, or if there is more than one, if they are painful, nonlinear, deep, or unstable.  An examination is needed to clarify the exact number of abdominal scars, related to the hysterectomy with bilateral salpingo-oopherectomy, with a detailed description of the scar(s).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of her abdominal scar(s).  The examiner is asked to identify the nature and severity of each scar.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

2. Then, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


